DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered. Claims 1, 4-20 are pending and allowed.



Reasons for Allowance
Claims 1, 4-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1, 4-20 are allowed because the prior art of record Kitanaka, Royo , Lees and Steensen either singularly or in combination do not teach the limitations of claims 1, 4-20. Claims are directed to a method for the preparation of gelatin-based gummy candies that advantageously obviates the need for a drying step and/or the use of a single-use starch mold to extract moisture from the liquid composition. claim 1 specifically disclaims that there is a drying step in the method (i.e., "the method does not involve a drying step") and further clarifies the conditions that would comprise a drying step. Accordingly, in pertinent part, amended claim 1 now recites that the drying step is defined as one or a combination of: "- letting the composition set for 90 minutes or more in order to increase loss of water content through evaporation; and/or - increasing the temperature to 300 C. or higher in order to increase loss of water content through evaporation during setting; and/or using a mold capable of extracting water content from the liquid candy composition, such as a starch mold, in order to reduce the water content of the liquid candy composition." 
using non-single-use molds, such as molds of resilient water repellent material (e.g., starch-less mold made from silicone or PTFE), which are relatively inert and can be repeatedly used without further drying or reshaping because the mold does not absorb water from the casting liquid. Primary reference to Kitanaka fails to teach or suggest each and every element of amended claim 1 and claims depending therefrom. 
Kitanaka is silent about a setting step below 25°C or avoiding a drying step. Indeed, Kitanaka teaches in the [production method] in paragraph [0086] that "the solution is poured (either in starch or silicone) mold, and then dried to a desired moisture value ... and also further, at paragraph [0114] and [0115] that " ... in the process (III) above, the mixture is then filled into a mold, and then dried to a desired moisture value ... the drying method ... .". Other references do not teach the setting without drying at temperatures claimed such that the water content of gellable mixture remains the same as the gelled confection.

Thus, the inventive gelled confection making process as claimed is free of prior art.   Also see applicant’s arguments presented in applicant’s response of 1/18/2022 on pages 5-7, which are persuasive. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791